Citation Nr: 0425529	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  99-23 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right ulnar neuropathy secondary to a gunshot wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1944 to November 
1945.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
determination of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  At the time of 
the rating action, service connection was in effect, in part, 
for limitation of extension of the right elbow (residuals of 
a gunshot wound), assigned a 10 percent evaluation under DC 
5207.  The RO increased the evaluation for limitation of 
motion to 20 percent, recharacterizing it as limitation of 
motion of flexion of the forearm under DC 5206.  In addition, 
the RO continued a 10 percent evaluation for ulnar neuropathy 
secondary to a gunshot wound.  

In an October 2002 decision, the Board denied an evaluation 
in excess of 20 percent for limitation of flexion of the 
right elbow secondary to a gunshot wound and an evaluation in 
excess of 10 percent for right ulnar neuropathy secondary to 
a gunshot wound.  

Thereafter, the veteran appealed this decision to the United 
States Court of Veterans Appeals (Court) only as it related 
to the issue of an evaluation in excess of 10 percent for 
right ulnar neuropathy secondary to a gunshot wound.  

In January 2004, the parties filed a Joint Motion for Partial 
Remand.  On January 8, 2004, the Court ordered that the 
Motion for Joint Remand was granted and that the part of the 
decision that denied an evaluation in excess of 10 percent 
for right ulnar neuropathy secondary to a gunshot wound was 
vacated.  

In a rating decision dated in June 2003, the evaluation 
assigned for right ulnar neuropathy secondary to a gunshot 
wound was increased from 10 percent to 30 percent, effective 
November 14, 2002.

This matter is now ready for appellate review.  


FINDINGS OF FACT

1. A claim for an increased rating right ulnar neuropathy 
secondary to a gunshot wound was received on June 15, 1999.

2. The veteran's right ulnar neuropathy secondary to a 
gunshot wound results in moderate impairment.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for right ulnar 
neuropathy have been met as of June 15, 1999.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4,124a, Diagnostic Code 
8516 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the 
September 1999 rating determination, the October 1999 SOC, 
and the January 2000 SSOC informed the appellant of the 
information and evidence needed to substantiate this claim.  
In a March 2002 letter, the Board informed the veteran of 
that it was undertaking additional development, including 
performing an additional VA examination.  In a December 2002 
letter, the RO informed the veteran of the VCAA.  It 
specifically notified the veteran of the VA's duty to notify 
him about his claim, VA's duty to assist him in obtaining 
evidence, what the evidence had to show to establish 
entitlement, what the veteran could do to help with his 
claim, where and when to send information and evidence, and 
where to contact VA if he had any questions.  While this 
letter was forwarded to the veteran in conjunction with a new 
claim for an increased evaluation, the new claim specifically 
encompassed the issue that is currently before the Board.  
The veteran, by this letter, was made aware of the VCAA.  
Moreover, the veteran, in a July 2004 statement, indicated 
that he did not have anything else to submit with regard to 
his claim.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations during the course of this appeal.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to the most recent transfer and 
certification of the appellant's case to the Board. 

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

The Board finds that the appellant was fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
addition to the December 2002 letter, the veteran, in his 
July 2004 response, concerning additional information, 
indicated that he did not have anything else to submit and 
requested that his claim be readjudicated.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2003), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The current VA regulations relating to muscle injuries state:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. (b) 
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups which act upon an 
ankylosed joint, with the following exceptions: (1) groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated. (d)  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  (e) For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
valuation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55 (2003).

The Board notes that neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
38 C.F.R. § 4.123 (2003).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2003).

With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a (2003).

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the evaluation should 
be for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a, Note preceding Diagnostic Code 8516 (2003) 

Diseases of the peripheral nerves include paralysis of the 
ulnar nerve under Diagnostic Code 8516.  Complete paralysis, 
productive of the griffin claw deformity, due to flexor 
contraction of the ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminencies, loss of extension of ring and little fingers, 
cannot spread fingers (or reverse), cannot adduct thumb, 
flexion of wrist weakened, is evaluated as 60 percent 
disabling.  Incomplete paralysis that is severe is evaluated 
as 40 percent disabling; moderate, as 30 percent disabling; 
and mild, as 10 percent disabling.

Diagnostic Code 5308 sets forth the rating criteria for 
Muscle Injuries to Muscle Group VIII.  MG VIII involves 
muscles arising mainly from the external condyle of the 
humerus, extensors of carpus, fingers, and thumb, and 
supinator.  The movements affected by this muscle group are 
the following:  extension of wrist, fingers, and thumb; 
abduction of thumb..  In order to receive a 30 percent 
evaluation there must be severe residuals.  A 20 percent 
evaluation requires moderately severe residuals.  Moderate 
residuals are contemplated by a 10 percent evaluation.  
Slight residuals warrant a noncompensable disability 
evaluation.  38 C.F.R. § 4.73, Code 5308 (2003).

Since the veteran is right-hand dominant, his disorder is 
rated as impairment of the major upper extremity.  38 C.F.R. 
§ 4.69 (2001).

Except as otherwise provided in the Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (2003).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (2003), which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.

The Board notes that the Court, in Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), held that conditions are to be rated 
separately under unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14 (2003).  
Accordingly, where manifestations such as symptomatic 
scarring, bone or joint deformity or limitation of motion, 
and/or nerve involvement are present, VA must assess whether 
such are, in fact, separately compensable.

Background

In December 1945, the RO granted service connection for 
limitation of motion of the right elbow, following a gunshot 
wound with a compound, comminuted fracture of the olecranon 
process.  A 30 percent rating was assigned.  In October 1948, 
the RO assigned separate ratings for the disability, 
assigning a 20 percent rating for injury to Muscle Group 
VIII, right, residual of a gunshot wound, and a 10 percent 
rating for limitation of extension of the right elbow, from 
August 26, 1948.  In an April 1995 rating decision, the RO 
awarded service connection and a separate 10 percent rating 
for right ulnar neuropathy, from March 31, 1994. 

In June 1999, the veteran filed a claim for an increased 
evaluation for his right elbow disability and ulnar 
neuropathy.  

In August 1999, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that the 
symptoms involving his right upper extremities had worsened.  
He had numbness of the third to fifth digits on the right and 
he complained that he dropped things easily.  The veteran 
described some numbness and tingling from the elbow on the 
right side down to the hand and he had no feeling.  He stated 
that he had trouble holding and picking up things.  He also 
reported a gradually worsening tremor.  It was noted that he 
had pain, weakness, stiffness, subluxation, swelling, 
inflammation, instability, fatigue, and lack of endurance.  
There was no locking or dislocation.  

The veteran described his symptoms as being constant, 
uncomfortable and distressing.  He was able to brush his 
teeth, dress himself, shower, cook, drive a car, shop, and 
climb stairs.  The veteran had trouble with gardening, taking 
out the trash, pushing a lawnmower, and vacuuming as a result 
of weakness and numbness in the right upper extremity.  His 
usual occupation was working for a fence company, which he 
had done for 39 years.  He reported that he retired in May 
1991. 

On examination of the right elbow, there was no heat, 
redness, swelling, effusion, drainage, or instability.  There 
was a 30 degree flexion contracture, with flexion to 90 
degrees on the right, supination to 40 degrees, and pronation 
to 40 degrees.  The examiner noted that range of motion was 
apparently limited by a fixed defect.  There was moderate 
pain on palpation of the olecranon area and a soft tissue 
defect in the extensor aspect.

On neurological examination upper extremity motor function 
was noted to be abnormal.  Jamar dynamometer testing revealed 
decreased grip on the right side.  Reflexes at the biceps, 
triceps, and brachial radialis were +1 and symmetric.  There 
was decreased sensation of the right upper extremity compared 
to the left.  Particularly, there was decreased sensation of 
the right third to fifth digits to light touch compared to 
the remainder of the arm.  There was some intraosseous 
atrophy, particularly in between the third through fifth 
fingers on the right. 

X-rays of the right elbow showed a fragmented olecranon 
process of the ulna.  The joint space was not significantly 
narrowed.  The impression was incompletely healed olecranon 
fracture.  A diagnosis of status post gunshot wound to the 
right elbow with residual incompletely healed olecranon 
fracture was rendered.  The examiner commented that the 
veteran had pain on a regular basis.  He also had weakness, 
which affected his daily activity to some extent, and 
decreased motion of the right elbow.  It was noted that 
damage was apparently caused from the gunshot wound, which 
most likely damaged the ulnar peripheral nerve.

In a June 1999 VA rehabilitation follow-up report, it was 
noted that the veteran had bilateral ulnar and median 
neuropathies but he was only symptomatic in the distribution 
of the right ulnar nerve (sensory).  It was further indicated 
that he had continued his use of an elbow pad to decrease 
irritation to the elbow/nerve.  Physical examination revealed 
that he had continued sensation loss in the right ulnar nerve 
distribution.  The diagnosis was ulnar neuropathy.

In a September 1999 rating decision, the RO continued the 10 
percent evaluation for ulnar neuropathy secondary to a 
gunshot wound.  The veteran filed a notice of disagreement 
with the RO's determination.

At the time of his January 2000 hearing, the veteran 
testified that he could move his elbow about halfway up 
before he started to have pain, that he was limited to 
lifting about 20 to 25 pounds and that he had a loss of 
strength in his elbow.  Hearing Transcript (Tr.), p. 2.  He 
had not taken any medication for pain except regular Tylenol.  
Tr., pp. 2-3.  He stated that he had pain all the time and 
used an elbow pad except when he went to bed.  Tr., p. 4.  He 
had difficulty performing yard work and a problem 
distinguishing hot and cold.  Tr., p. 7.  He also testified 
that he was unable to grasp anything for a long period and 
that his ability to write was limited to four or five minutes 
before he had to stop.  Tr., p. 8.  

The veteran was seen at a VA outpatient clinic in April 2001 
complaining of right elbow pain and numbness of the last two 
fingers.  Range of motion of the arm was 20 to 120 degrees 
and there was intrinsic atrophy of the right hand.  Tinel 
sign was positive over the right elbow.  The impression was 
tardy ulnar palsy.  Electrodiagnostic studies were planned.

In April 2001, the veteran underwent an electromyography 
(EMG).  The study was interpreted as abnormal.  In an 
addendum to the EMG consultation report it was noted that the 
veteran had been referred for worsening symptoms in the ulnar 
distribution, especially in the right 3rd, 4th and 5th 
fingers.  The veteran was noted to have been wearing 
bilateral elbow pads.  He complained of weakness in the right 
hand.  Examination revealed a deformity at the right elbow 
with scar contracture, and atrophy in the hand and triceps.  
Active range of motion was from 20 to 120 degrees.  There was 
intrinsic atrophy of the hand and positive Tinel sign over 
the right elbow.  Manual muscle strength testing showed 4/5 
deltoid strength with breakthrough weakness.  There were 
paresthesias with prolonged hyperflexion of the elbow.  

It was noted that the veteran had had an abnormal 
electrodiagnostic study and that EMG of select right upper 
extremity muscles was difficult to interpret due to poor 
relaxation and pain.  Relevant impressions were that there 
was nerve conduction study evidence suggestive of a right 
ulnar sensory neuropathy affecting the axons, worse since a 
December 1998 study; and nerve conduction study evidence 
suggestive of a right ulnar motor neuropathy with mild 
slowing across the elbow with some improvement since the 
December 1998 study.  Clinical correlation of the above 
studies was recommended.

In April 2002, the veteran was afforded an additional VA 
examination.  The veteran's C-file was noted to have been 
reviewed.  The veteran complained of constant severe pain, 
which was decreased with Tylenol and rest.  If he used his 
right upper extremity for daily living activities, the pain 
would increase to 10/10, with numbness and weakness.  The 
veteran stated that he was unable to sustain a grip while 
engaged in activities of daily living such as brushing his 
teeth, feeding and shaving, and that the right elbow was 
sensitive to banging or touch.  

Physical examination revealed that there was noticeable 
disuse atrophy of the deltoid, biceps, triceps, and 
brachioradialis plexus muscles of the arm and the 
interosseous muscles of the hand.  There was hypersensitivity 
to thumping or bone percussion of the olecranon and the 
distal end of the humerus.  There was also a positive Tinel 
sign over the right ulnar nerve.  Active range of motion was 
minus 60 to 90 degrees over zero to 145 degrees for flexion 
and extension.  Forearm pronation was 50 to 60 over zero to 
80.  Supination was 50 to 30 degrees over zero to 85 degrees.  
Wrist dorsiflexion was 60/70 and wrist palmar flexion was 
50/80.  The wrist radial deviation was 0 over 20 and wrist 
ulnar deviation was 20 over 45 degrees.  

Neurological examination of the right upper extremity showed 
decreased light touch sensation from the elbow down, more on 
the ulnar distribution.  There was also decreased two-point 
discrimination over the right ulnar nerve distribution.  
There was noticeable atrophy of the interossei and flexor 
carpi ulnaris.  The grip, finger flexion, finger abduction, 
wrist flexion, and wrist extension were each three over five 
on manual muscle testing.  It was noted that X-rays taken in 
April 2001 were read as showing degenerative changes of the 
biceps insertion with multiple circumscribed calcifications 
consistent with previous tendinous injury or bursitis.  The 
examiner also noted information from an earlier occupational 
therapy report and from the April 2001 electrodiagnostic 
studies.

The examiner stated that in summary, the veteran was a World 
War II veteran who had sustained a gunshot wound to the right 
elbow with subsequent decrease in range of motion and 
increase in the elbow Q angle causing strain on the ulnar 
nerve as it passed through the ulnar groove causing the 
syndrome tardy ulnar palsy which was supported by the 
electromyograph and nerve conduction studies serially done.  
The veteran's symptoms were also noted to be supported by the 
occupational therapy findings and on current physical 
examination.

In June 2002, the Board asked the April 2002 VA examiner to 
clarify some findings on the prior examination.  

In July 2002, the VA examiner who performed the April 2002 
examination noted that the claims file had been provided to 
him for clarification of the April 2002 orthopedic and 
neurologic examinations.  The examiner noted that on review 
of the claims file, patient interview and examination, the 
veteran reported that his right elbow disability caused 
moderate to severe fatigue and weakness on repetitive use for 
activities of daily living.  He was unable to use it for bi-
manual activities.  On inspection the veteran exhibited 
atrophy of the muscles of the elbow flexors, specifically 
group five and group six of the right upper extremity and 
also group seven and group eight and group nine which showed 
diffuse atrophy with strength against gravity only.  The 
veteran showed grimacing on active and passive range of 
motion.  The examiner noted that goniometric examination 
showed flexion extension of minus 60 to 90 degrees over zero 
to 145 degrees. Forearm pronation was 50 to 60 over zero to 
80.  Supination was 50 to 30 degrees over zero to 85 degrees.  
The examiner further noted that tardy ulnar neuropathy also 
had made an impact on the range of motion of the elbow 
causing it to be limited because of pain on ranging.  It was 
impacted from moderate to severe in degree.

The examiner also noted that the ulnar neuropathy had 
affected the intrinsic hand muscles.  There was moderate 
atrophy of the interossei and flexor carpi ulnaris.  Thumb 
abduction, ring and little finger extension, and abduction of 
the fingers were noted to show strength against gravity.  The 
examiner also reported that there was electromyographic 
evidence suggestive of possible right lower brachial 
plexopathy, which explained some of the disuse atrophy of the 
muscles of groups five, six, seven and eight.

The examiner stated that in summary, the veteran had a 
gunshot injury to the elbow causing limited range of motion 
of the elbow with subsequent development of cubital tunnel or 
tardy ulnar palsy.  He also noted that there had been a 
finding of possible brachial plexopathy and that this would 
explain some of the disuse atrophy of the muscles of groups 
five, six, seven, and eight.  

In April 2003, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having constant pain, day and night, with numbness 
and tingling, and pain and weakness in the right forearm, 
stemming from the elbow.  

The veteran was noted to be able to brush his teeth and dress 
himself.  He had difficulty taking a shower.  He also had 
difficulty vacuuming.  He was able to cook, drive himself, 
and go grocery shopping.  He further had difficulty taking 
out the trash can, pushing the lawn mower, gardening, and 
climbing stairs.  He noted that he was unable to perform some 
of these activities as a result of weakness on the right 
side.  

Physical examination of the elbow revealed evidence of 
painful motion.  There was evidence of mild crepitus but no 
evidence of heat, redness, swelling, effusion, instability, 
or drainage.  There was evidence of weakness.  

Active flexion was to 110 degrees, with pain.  Active 
extension was to -40 degrees, with pain.  Active pronation 
was to 70 degrees, with pain, and active supination was to 60 
degrees, with pain.  Range of motion of the right elbow was 
limited by pain, weakness, lack of endurance, and 
incoordination, with pain having the major functional impact.  
It was not limited by fatigue.  

Examination of the right wrist revealed evidence of painful 
motion.  There was no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movements, instability, or 
weakness.  Active dorsiflexion was to 45 degrees, with pain.  
Active palmar flexion was to 55 degrees, with pain.  Active 
radial deviation was to 20 degrees, with pain, and active 
ulnar deviation was to 35 degrees, with pain.  Range of 
motion of the right wrist was limited by pain but was not 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  

Neurological examination revealed that sensation was 
decreased to pinprick and vibration in the right ulnar 
distribution.  Deep tendon reflexes were 2+ in the biceps and 
1+ in the triceps.  A diagnosis of ulnar nerve neuropathy, 
gunshot wound, was rendered.  In the discussion portion of 
the report, the examiner indicated that objectively, on 
examination, there was evidence of weakness in the right 
upper extremity.  There was also evidence of weakness in the 
right ulnar distribution.  

In a rating decision dated in June 2003, the evaluation 
assigned for right ulnar neuropathy secondary to a gunshot 
wound was increased from 10 percent to 30 percent, effective 
November 14, 2002, said to be the date of a reopened claim.

In their Joint Motion for Remand, the parties indicated that 
the previous Board decision failed to establish how or 
whether the functional aspects of DCs 5308 and 8516 were the 
same.  

Analysis

As noted above, DC 8516 is concerned with ulnar nerve 
impairment.  The rating criteria specifically addresses 
paralysis, productive of the griffin claw deformity, due to 
flexor contraction of the ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminencies, loss of extension of ring and little fingers, 
cannot spread fingers (or reverse), cannot adduct thumb, 
flexion of wrist weakened.  It assigns different percentage 
evaluations based upon the varying degrees of impairment.  

In comparison, DC 5308 sets forth the rating criteria for 
Muscle Injuries to Muscle Group VIII and specifically makes 
reference to movements affected by this muscle group 
resulting in impairment of extension of wrist, fingers, and 
thumb; and abduction of thumb.  

In this regard, the Board notes that in the June 2002 letter 
to the examiner who performed the April 2002 VA examination, 
the Board specifically requested that the examiner note 
whether the veteran did or did not have weakened flexion of 
the right wrist, an inability to adduct the thumb, loss of 
extension of the ring and little fingers, an inability to 
spread the fingers, any atrophy of the dorsal interspace and 
hypothenar eminence, and if so the degree of such atrophy; 
and flexor contraction of the ring and little fingers.

In response to the Board's questions, the examiner, in his 
July 2002 report, indicated that the veteran's ulnar 
neuropathy had affected the intrinsic hand muscles.  He noted 
that there was moderate atrophy of the interosseous and 
flexor carpi ulnaris.  He further reported that the abduction 
and ring and little finger extension and abduction of the 
fingers showed strength of against gravity.  He also observed 
that the April 2001 EMG report indicated that the veteran had 
an abnormal electrodiagnostic study.  

Based upon the July 2002 addendum report, which responded to 
the June 2002 Board request for clarification, it is clear 
that the examiner made specific findings as to the areas 
impacted solely by the veteran's ulnar nerve neuropathy.  
Moreover, at the time of the April 2002 VA examination, the 
veteran was noted to have grip, finger flexion, finger 
abduction, wrist flexion, and wrist extension of 3/5 on 
manual muscle testing.  These findings demonstrate 
symptomatology more akin to that associated with moderate 
incomplete paralysis.  The RO, essentially agreeing with this 
analysis, assigned a 30 percent evaluation in June 2003. The 
effective date was set as November 14, 2002 on the basis that 
a reopened claim had been submitted. In fact, the question at 
issue has been on appeal since 1999. Accordingly, the 
effective date for a 30 percent evaluation for right ulnar 
neuropathy secondary to a gunshot wound should be June 15, 
1999, the date of the reopened claim. The benefit of the 
doubt is resolved in the veteran's favor to this extent.

An evaluation in excess of 30 percent is not warranted as the 
objective medical findings do not demonstrate severe 
symptomatology nor have there been any diagnoses of severe 
impairment resulting from the veteran's ulnar nerve 
impairment.  

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for problems with his right ulnar neuropathy secondary to a 
gunshot wound.  There has also been no demonstration that his 
for right ulnar neuropathy secondary to a gunshot wound 
caused him to retire from his employment.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected right ulnar neuropathy secondary 
to a gunshot wound and that the record does not suggest, 
based upon these findings documented within the clinical 
reports, that the appellant has an "exceptional or unusual" 
disability such to require referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service.


ORDER

A 30 percent evaluation for right ulnar neuropathy secondary 
to a gunshot wound is granted effective June 15, 1999, 
subject to regulations governing monetary benefits.  




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



